Citation Nr: 0918331	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disorder 
manifested by facial pain.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss.

5.  Entitlement to an initial compensable rating for 
residuals of a right ankle sprain.

6.  Entitlement to an initial compensable rating for a 
ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1990, from January 1990 to May 1990, from March 2000 
to December 2000, and from January 2003 to October 2003.  He 
also served in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The Board observes that the Veteran's accredited 
representative asserts in a January 2007 written statement 
that the Veteran "has requested an appearance before a 
member of the Board of Veterans' Appeals," but has not yet 
been provided a hearing.  The Board has reviewed the claims 
file, but cannot locate a request to appear before a member 
of the Board.  In fact, the Veteran expressly indicated that 
he did not desire a hearing before the Board in his October 
2006 Substantive Appeal.  Absent any indication that the 
Veteran has requested a personal hearing before a member of 
the Board, the Board declines to remand this appeal for a 
hearing.  

The issues of entitlement to an initial compensable rating 
for residuals of a right ankle sprain and for left ear 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The competent evidence of record is at the very least in 
equipoise as to whether the Veteran incurred a chronic right 
ear hearing loss disability during his active duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran has been diagnosed with a chronic low back disorder.

3.  The competent evidence fails to demonstrate that the 
Veteran has been diagnosed with a chronic disorder manifested 
by facial pain.

4.  A ganglion cyst of the right wrist is manifested 
throughout this appeal by subjective complaints of irritation 
with handwriting with objective evidence of a linear 
scar/cyst measuring no more than 2 inches in length; there is 
no objective medical evidence of any limitation of motion of 
the right wrist, instability, or pain on examination.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A low back disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A disorder manifested by facial pain was not incurred in 
or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  The criteria for an initial compensable rating for a 
ganglion cyst of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.4.71a, Diagnostic Codes 5015, 5214, and 5215; 4.118, 
Diagnostic Codes 7801 to 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A March 2006 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a March 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claims decided 
herein, including a claim for service connection and any 
downstream issues such as establishing an initial disability 
rating and/or effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  
This letter also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The March 2006 letter was sent 
to the Veteran prior to the May 2006 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini, 18 Vet. 
App. at 120.  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claims presently on appeal, the Board observes that 
the Court, in Vazquez-Flores, distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's right wrist 
claim decided herein is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  He has been 
afforded VA examinations with respect to all of the issues 
decided herein.  

The Board acknowledges that the Veteran has indicated 
treatment at a VA medical facility, and that such records are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See VA Form 9 received 
October 25, 2006; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  However, the Veteran expressly indicated that this 
treatment was for his service-connected right ankle; he has 
not asserted any treatment by the VA for his other 
disabilities.  There is also no indication that proceeding 
with these claims would be prejudicial to the Veteran.  As 
such, the Board concludes that remanding the Veteran's 
remaining claims would only unnecessarily delay this appeal 
without any obvious benefit flowing to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

A. Right Ear Hearing Loss

The Veteran contends that he is entitled to service 
connection for right ear hearing loss as such disability is 
the result of in-service noise exposure.  The Board observes 
that he is already service-connected for left ear hearing 
loss incurred during active duty.  The Veteran asserts that 
he was exposed to loud noise during service as a navigator, 
communicator, and tactical coordinator flying P-3 Orions from 
1979 to 2003; he logged over 3,000 flight hours in his 
capacity.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2008), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Veteran's service treatment records reflect yearly flight 
examinations, including audiological evaluations.  Relevant 
to the Board's determination are those examination reports 
dated from his first period of active duty service and 
shortly thereafter.  Such examination reports, in part, 
demonstrate pure tone thresholds as follows:



HERTZ

500
1000
2000
3000
4000
Jan. 1, 
1979*
15
10
20
20
20
June 6, 
1988
25
15
25
35
40
June 12, 
1989
20
15
25
35
30
May 7, 1990
20
10
30
35
20
June 8, 
1991
20
10
30
35
30
May 30, 
1992
10
10
25
30
30
June 19, 
1993
15
10
25
35
30
June 26, 
1994
20
10
25
40
35
July 15, 
1995
20
10
25
35
40
* Entrance examination results

The above results show that the Veteran's right ear hearing, 
though somewhat diminished, was normal at entrance.  See 
Hensley v. Brown, 5 Vet. App. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)) (the threshold for normal hearing is from 0 to 
20 decibels; higher threshold levels reveals some degree of 
hearing loss).  Thus, the presumption of soundness applies.  
See 38 C.F.R. § 3.304(b).  

In addition to establishing that the Veteran's right ear 
hearing was in sound condition at entrance in 1979, the above 
results demonstrate that the Veteran's right ear hearing 
diminished during service.  Moreover, while serving on active 
duty in June 1988, audiometric results revealed hearing loss 
which meets the definition of a hearing loss disability for 
VA compensation purposes.  See 38 C.F.R. § 3.385.  Similarly, 
testing scarcely more than one year following the Veteran's 
release from active duty also revealed right ear hearing loss 
for VA compensation purposes.  See Annual Flight Examination 
Report dated June 8, 1991.  Finally, the above evidence shows 
that the Veteran's right ear hearing loss has consistently 
demonstrated results which meet the definition of hearing 
loss provided in 38 C.F.R. § 3.385 as of June 1994.  

The Board acknowledges that, in addition to the results which 
show right ear hearing loss, there is competent evidence that 
the Veteran's right ear hearing loss did not meet the 
definition of a hearing loss disability for VA compensation 
purposes.  However, it is observed that these audiometric 
findings, with the exception of an aberrant report in May 
1990, all demonstrate at least two auditory thresholds of 26 
decibels or greater, as well as a third threshold of 25 
decibels.  Therefore, with consideration of the considerable 
noise exposure incurred by the Veteran during service and the 
likelihood of fluctuations in audiometric testing conditions 
and results, the Board is of the opinion that the competent 
evidence is, at the very least, in equipoise as to the issue 
of whether the Veteran's service treatment records 
demonstrate the incurrence of a chronic right ear hearing 
loss disability during active duty service.  Resolving all 
doubt in favor of the Veteran, the Board concludes that the 
Veteran incurred a right ear hearing loss disability during 
his first period of active duty service.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  As such, service connection for this 
disability is warranted.  See 38 C.F.R. § 3.303.  

B. Low Back Disorder

The Veteran contends that he is entitled to service 
connection for a low back disorder which resulted from an in-
service low back injury.  Throughout this appeal, he has 
asserted that following his in-service injury his low back 
flares up with heavy activity (e.g., heavy lifting, snow 
shoveling, etc.).  

Service treatment records reflect that the Veteran was seen 
in the emergency room in October 1980 for low back 
complaints.  Specifically, the Veteran reported feeling 
something 'pop' in his lower right back while body surfing.  
Examination revealed range of motion within normal limits.  
The diagnosis provided is "low back strain."  A June 1987 
annual flight examination report indicates that the Veteran 
continues to complain of occasional low back pain in his 
right lumbar spine, however, no clinical abnormalities are 
noted.  The Veteran's remaining service treatment records are 
silent for any complaints, diagnosis, or treatment for low 
back problems.  More recently, the Veteran expressly denied 
any chronic complaints of back pain.  See Abbreviated 
Aeromedical Examination Report dated June 11, 2003.  

The above evidence fails to show that the Veteran has been 
diagnosed with a chronic low back disorder.  Similarly, an 
April 2006 VA orthopedic examination revealed no residuals of 
his in-service lumbosacral strain.  X-rays taken at this 
examination were negative; the diagnosis provided is 
"history of a lumbosacral strain, no residuals on today's 
exam."  The Board acknowledges the Veteran's lay assertion 
that he has chronic low back pain that is episodic in nature, 
and that such pain had its onset following his in-service 
injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (Board must address a veteran's lay assertions).  And 
while he is competent to provide evidence regarding the 
history of his low back pain, the Veteran, as a lay person, 
is not competent to state that he has a diagnosable chronic 
low back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Veteran has been provided ample opportunity to submit 
competent medical evidence of a diagnosis, but has failed to 
do so.  Furthermore, the VA afforded him an examination which 
considered his service treatment records and lay medical 
history; a diagnosable disorder was not found.  Under the 
circumstances, the Board is uncertain as to what more it can 
do to assist the Veteran in substantiating his claim.  He has 
not provided the VA with any additional information which 
might substantiate his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the duty to assist is not a one-way street).  

The Board must rely on the competent medical evidence of 
record; it is not free to substitute its own judgment for 
that of a medical professional.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In the present case, the competent 
evidence of record demonstrates an in-service low back 
injury.  And while the Veteran complains of residual pain, 
there is no competent evidence of a diagnosed chronic low 
back disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, without competent evidence of a 
chronic low back disorder, the Board concludes that the 
Veteran's claim must be denied.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  The Board finds that a 
preponderance of the evidence is against this claim; as such, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

C. Facial Pain

The Veteran asserts that he is entitled to service connection 
for a disorder manifested by facial pain.  Throughout this 
appeal, he has contended that he experienced facial pain 
while serving on active duty in 2003.  

Service treatment records reflect that he was seen in the 
primary care clinic in April 2003 for complaints of a two-day 
history of left facial/jaw pain and aching.  The onset of 
pain was sudden, and the Veteran denied any changes with 
eating.  Following an examination, he was diagnosed with 
facial pain, mild, with post-nasal drip, of unknown etiology.  
The Veteran's remaining service treatment records, including 
a June 2003 Abbreviated Aeromedical Examination Report and 
May 2004 Physical Examination Report, are silent for any 
complaints, diagnosis, or treatment for facial pain.  The 
Veteran himself reported at the April 2006 VA examination 
that he no longer experienced any problems related to facial 
pain; the diagnosis provided was "facial pain, resolved."  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In the present case, the Veteran 
himself has indicated that he no longer has facial pain.  
There is also no competent medical evidence of any residual 
disorder as a result of his in-service complaints.  Thus, 
with consideration of the Veteran's service treatment records 
and April 2006 VA examination report, the Board finds that a 
preponderance of the evidence is against his claim for 
service connection for a chronic disorder manifested by 
facial pain.  The benefit of the doubt rule does not apply in 
the present case; the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55.

II. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran was awarded service connection for a ganglion 
cyst of the right wrist and assigned a noncompensable rating 
pursuant to Diagnostic Code 5015-7819.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case therefore indicates that benign 
new growths of bones under Diagnostic Code 5015 is the 
service-connected disorder and that benign skin neoplasms is 
the residual condition.

According to Diagnostic Code 5015, benign new growths of 
bones are to be rated on limitation of motion of the affected 
parts.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2008).  
Diagnostic Code 7819 indicates that benign skin neoplasms 
should be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 
7805), or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2008).  

The Veteran's ganglion cyst is located on his right wrist; 
Diagnostic Codes 5214 and 5215 pertain to limitation of 
motion of the wrist.  Specifically, a 10 percent rating is 
warranted when there is evidence of palmar flexion limited in 
line with the forearm or dorsiflexion less than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2008).  Higher 
ratings based on limitation of motion require evidence of 
ankylosis, which is not present here.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2008).  Under the rating criteria 
pertaining to scars other than head, face, or neck, a 
compensable rating is warranted for a scar that exceeds 6 
square inches and is deep or causes limited motion, a scar 
that exceeds 144 square inches and is superficial and does 
not cause limited motion, a scar that is superficial and 
unstable, or a scar that is superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7804.  

Service treatment records and VA examination reports reflect 
that the Veteran's ganglion cyst of the right wrist is 
characterized by a linear scar/cyst measuring no more than 2 
inches in length.  There is no indication that the scar/cyst 
is unstable.  At the April 2006 VA orthopedic examination it 
was noted that there was "excellent" full range of motion 
in the right wrist; no functional loss was noted as a result 
of any weakness, fatigability, incoordination, or pain on 
movement of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 (2008).  And 
although the Veteran asserts that his cyst is irritated by 
activities such as handwriting, no pain was noted on 
examination in April 2006.  See also VA Form 9 received 
October 25, 2006.  

Applying the applicable rating criteria to the above 
evidence, the Board fails to find evidence which supports the 
assignment of a compensable initial rating.  In this regard, 
there is no competent evidence of limited motion in the right 
wrist; thus, a compensable rating pursuant to Diagnostic 
Codes 5214, 5215, or 7805 is not warranted.  Similarly, 
Diagnostic Codes 7801, 7802, and 7803 are not for application 
as there is no competent evidence of a scar/cyst exceeding 6 
square inches or an unstable scar/cyst.  Finally, despite 
subjective complaints of irritation with activities such as 
handwriting, there is no competent evidence that the 
Veteran's ganglion cyst is painful on examination; as such, a 
10 percent rating is not warranted pursuant to Diagnostic 
Code 7804.  

The Board is sympathetic to the Veteran's own lay statements 
that he is entitled to an initial compensable rating for a 
ganglion cyst of the right wrist.  However, as discussed 
above, the competent medical evidence fails to show 
symptomatology more consistent with a compensable rating.  
And while the Veteran is competent to report that his cyst is 
characterized by occasional irritation, the Board finds the 
objective clinical findings of the April 2006 VA examination 
to be more probative as to the issue of whether the Veteran's 
cyst/scar is painful on examination.  See Hayes v. Brown, 5 
Vet. App. at 69-70.  

The Board has considered whether staged ratings are 
appropriate for this appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, as discussed above, the competent 
medical evidence fails to show any increase in the severity 
of the Veteran's ganglion cyst sufficient to warrant a higher 
evaluation; therefore, a staged rating is unnecessary.

Thus, with consideration of the Veteran's service treatment 
records and the April 2006 VA examination reports, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for an initial compensable rating for a 
ganglion cyst of the right wrist.  Consequently, the benefit-
of-the-doubt rule does not apply, and this part of the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id. 

In this case, the Veteran has not contended that his ganglion 
cyst has caused frequent periods of hospitalization and the 
Board is of the opinion that the evidence does not show that 
it has caused marked interference with employment.  In fact, 
the April 2006 VA orthopedic examination report expressly 
indicates that the Veteran has denied any impact on his job 
and daily activities from his ganglion cyst.  Moreover, 
despite subjective complaints of irritation with handwriting, 
he has also presented lay evidence that he can type on a 
computer without discomfort.  See VA Form 9 received October 
25, 2006.  Thus, while acknowledging the lay statements 
submitted by the Veteran, the Board is of the opinion that 
there is nothing which reflects that his ganglion cyst of the 
right wrist affects him in an unusual or exceptional way.  

Additionally, the rating criteria for a ganglion cyst, which 
focus on residual scarring, limitation of motion, pain, and 
stability, reasonably describe the Veteran's disability level 
and symptomatology.  Therefore, his disability picture for 
this disability is contemplated by the Rating Schedule and no 
extra-schedular referral is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a disorder manifested 
by facial pain is denied.

Entitlement to an initial compensable rating for a ganglion 
cyst of the right wrist is denied.


REMAND

With respect to the Veteran's claim for a higher initial 
rating for residuals of right ankle sprain, the Board 
observes that the Veteran indicated on his Substantive Appeal 
that he was given an ankle brace at his last visit to the 
Lorain Clinic.  See VA Form 9 received October 25, 2006.  
Such statement, the Board concludes, reflects that the 
Veteran is receiving treatment for his service-connected 
right ankle disability at a VA medical facility.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the 
records identified by the Veteran pertain to his right ankle 
claim on appeal, the Board finds that a remand is necessary 
with respect to this issue to obtain any outstanding VA 
treatment records pertaining to this disability.  Prior to 
requesting these records, the agency of original jurisdiction 
(AOJ) should contact the Veteran to obtain all treatment 
dates and facility names.  

The Board is granting service connection for right ear 
hearing loss.  In light of the impact such award has on the 
Veteran's claim for a higher initial rating for left ear 
hearing loss, the Board finds that a remand is necessary to 
allow the AOJ to readjudicate this issue as entitlement to an 
initial compensable rating for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the names of VA facilities 
where he has received treatment for his 
service-connected residuals of a right 
ankle sprain as well as the dates of such 
treatment.  

2.  Obtain any VA treatment records from 
the Lorain Community Based Outpatient 
Clinic for the period from April 2005 
through the present, as well as any other 
records identified by the Veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Following implementation of the grant 
of service connection for right ear 
hearing loss, adjudicate the issue of 
entitlement to an initial compensable 
rating for bilateral hearing loss and 
issue a supplemental statement of the case 
as to this issue. 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


